Citation Nr: 1738147	
Decision Date: 09/11/17    Archive Date: 09/22/17

DOCKET NO.  10-31 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence was obtained to reopen a service connection claim for a nervous condition.

2.  Entitlement to a rating in excess of 30 percent for a right knee disability.

3.  Entitlement to a rating in excess of 30 percent for a left knee disability.

4.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Casey N. Walker, Attorney



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1979 to December 1979 and from October 1980 to November 1988.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Chicago, Illinois, Regional Office (RO) of the Department of Veterans Affairs (VA).  In September 2011, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The knee disability increased rating and TDIU issues were remanded for additional development in April 2013.  

The Board notes that in July 2017 the Veteran submitted a notice of disagreement with the denial of a November 2016 rating decision, in essence, continuing a previous denial of entitlement to service connection for a nervous condition.  The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that where the Board finds a notice of disagreement has been submitted regarding a matter which has not been addressed in a statement of the case, the issue should be remanded for appropriate action.  Manlincon v. West, 12 Vet. App. 238 (1999).  As this issue has not been properly addressed in a statement of the case, it must be remanded for appropriate development.  The Board further finds that the matter is inextricably intertwined with the TDIU issue on appeal.

The Board also notes that records show the a December 1999 rating decision denied entitlement to service connection for posttraumatic stress disorder (PTSD) on the merits and denied service connection for a nervous condition as not well grounded.  Although in the November 2016 rating decision continued the denial of service connection, the Board is required to determine whether new and material evidence has been presented when a claim has been previously disallowed based upon the same factual basis.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  It is additionally significant to note that the available medical records include various acquired psychiatric diagnoses, including major depressive disorder and bipolar disorder, and opinions as to etiology.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the Board has listed the issue on the title page as whether new and material evidence has been submitted to reopen the claim for service connection.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his service-connected right and left knee disabilities are more severe than indicated by the present evaluations.  The Board notes that pertinent evidence was added to the appellate record subsequent to the September 2016 supplemental statement of the case addressing these issues.  VA treatment records dated in May 2017 (added to the record on June 27, 2017) noted the Veteran complained of constant knee pain, difficulty walking, and inability to work and reported he was ready to proceed with left total knee arthroplasty.  The examiner's treatment plan included left total knee replacement.  Such clearly conveys a suggestion of worsening since the Veteran was last examined in August 2014.

Further, on review, the February 2014 examination did not address all matters pertinent for adequate determinations.  VA case law provides that an adequate orthopedic examination of the knees should record the range of motion for pain on active motion and passive motion and in weight-bearing and nonweight-bearing information, address the necessary findings to evaluate functional loss during flare-ups, or clearly explain why the required testing cannot be completed or is not necessary.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  Additional development is required prior to appellate review.  

VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous examination where necessary to reach a decision on a claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  Here, the Board finds the Veteran must be afforded an additional VA examination.  Prior to the examination, up-to-date VA treatment records should be obtained.  

As noted in the Introduction section above, the Veteran submitted a timely notice of disagreement with respect to a November 2016 rating decision.  This matter must be remanded for appropriate development.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Adjudication on the TDIU issue on appeal is deferred pending completion of the additional developed required in this case.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Issue a statement of the case as to the issue of whether new and material evidence was received to reopen a service connection claim for a nervous condition.  The Veteran and his attorney should be apprised that a substantive appeal must be submitted to perfect the appeal for Board review, and the requisite period of time for a response should be allowed.

2.  Obtain all VA medical records pertinent to the issues on appeal not yet associated with the appellate record.

3.  Schedule the Veteran for an appropriate VA examination for opinions as to the current nature and extent of his service-connected right and left knee disabilities.  The examiner must record the range of motion for pain on active motion and passive motion and in weight-bearing and nonweight-bearing information, must address the necessary findings to evaluate functional loss during flare-ups, or must clearly explain why the required testing cannot be completed or is not necessary.

The examiner should summarize the pertinent evidence of record and reconcile any opinions provided with the other evidence of record.  All manifest symptoms involving the knee should be identified with an assessment as to the degree of severity.  Any reports, including lay reports, indicating knee instability during the course of the appeal should be reconciled with the objective medical findings of record.  (For example, whether the Veteran's subjective reports of knee instability are consistent with the medical findings of record.)  All examinations, tests, and studies must be conducted.  

The medical reasons for the opinions provided should be set forth in detail.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, by a deficiency in the record (i.e. additional facts are required), or by the examiner himself/herself (because he/she does not have the needed knowledge or training).  Merely saying he/she cannot comment will not suffice.

4.  Thereafter, the AOJ should address the issues on appeal.  If the benefits sought are not granted to the Veteran's satisfaction, the Veteran and his attorney should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

